PER CURIAM.
The petitioner, an honorably discharged veteran, sought in the district court an award of compensation from the respondent for loss of wages from January 7, 1946, to May 27, 1946, under Section 8(e) of the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix, § 308(e). He asserted that he had applied for his former position with the respondent but had been denied reinstatement to that or an equivalent position. We may accept the petitioner’s assertion that on or about January 7, 1946 he applied to the respondent for reinstatement in his former job of tool maker. The district court, however, found that this particular job was not available either then or thereafter during the period in' question and that the respondent offered the petitioner another job of like seniority, status and pay which he was not willing to accept. These findings are supported by the evidence and they in turn support the *434court’s conclusion that the petitioner is not entitled to the award of compensation he seeks.
The judgment of the district court will be affirmed.